Citation Nr: 0608989	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-26 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected lumbar spine strain with diffuse 
spondylosis.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1982 to August 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the RO.  



FINDING OF FACT

Beginning on September 1, 2002, the service-connected lumbar 
spine strain with diffuse spondylosis is shown to have been 
manifested by a disability picture that more nearly 
approximates that of severe lumbosacral strain; ankylosis of 
the thoracolumbar spine is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 40 percent 
rating, but not higher have been met for the service-
connected lumbar spine strain with diffuse spondylosis.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Code 5295 (2002); and Diagnostic Codes 
5237, 5238 5242 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in October 2003, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the July 2003 Statement of the Case and the May 2005 
supplemental statement of the case, the RO provided the 
regulations for compensable ratings for all claims, and 
thereby informed the veteran of the evidence needed to 
substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  To the extent that the action 
taken hereinbelow is favorable to the veteran, the Board will 
proceed to decide the veteran's claim on the merits.  


Factual Background

The February 2002 QTC examination indicates that the veteran 
reported symptoms of pain, weakness, fatigue, lack of 
endurance and stiffness.  He noted that he could not bend 
over quickly or touch his toes.  He stated that he had 
difficulty mowing the lawn and had to be careful with walking 
or climbing.  He reported that the severity of his symptoms 
was "horrible."  The veteran stated that "everything" 
could bring on a flare-up.  

On examination, his lumbar spine had painful motion in all 
directions.  There was muscle spasm in the paravertebral 
musculature of the lumbar spine, the right greater than the 
left, with tenderness.  There was no weakness noted.  
Straight leg resting was negative on the left and on the 
right for signs of descending pain down the back of the leg.  

However, at 60 degrees of elevation of the straight right 
leg, the veteran noted an ascending pain originating in the 
right calf area and radiating upward toward the buttocks.  

The lumbar spine range of motion was reduced, with flexion to 
60 degrees, extension to 5 degrees, right and left lateral 
rotation to 15 degrees, and right and left rotation to 10 
degrees.  There was pain at the extremes of all of the ranges 
of motion.  

The range of motion of the lumbar spine was limited by pain, 
but not by fatigue, weakness, lack of endurance, or 
incoordination.  

The February 2002 QTC X-ray report indicates that the veteran 
had minimal diffuse lumbar spondylosis.  

The diagnosis was that of lumbar spine strain with diffuse 
spondylosis and with residuals.  The examiner noted that the 
veteran's usual occupation and daily activity were primarily 
limited by his low back and right leg conditions.  

It was noted that the veteran had great difficulty performing 
physical activities at work, physical fitness tests and 
performing physical activities outside of work, and his 
normal daily activities of walking, climbing stairs, and 
sitting or standing also aggravated his condition.  

In a June 2002 decision, the RO granted service connection 
for lumbar spine strain with diffuse spondylosis and 
residuals and assigned a 10 percent evaluation, effective on 
September 1, 2002.  

In an April 2003 statement, the veteran stated that he had a 
difficult time walking to the bathroom after a night of 
sleep.  He noted that after standing for 40 to 60 minutes, he 
would get a lot of pain in the back of his legs and feet.

A June 2003 VA MRI report indicates that the veteran's 
lumbosacral spine was examined.  The MRI showed evidence of 
spinal stenosis at the L4-L5 level.  It was noted that the 
spinal stenosis was secondary to facet joint disease and a 
bulging disc.  There was no evidence of acute disc 
herniation.  The impression was that of spinal stenosis at 
the L4-L5 level.  

In a June 2003 statement, the veteran indicated that he had a 
lot of pain in his lower back and legs.  He stated that the 
pain interfered with his daily activities of sleeping, work 
and family time.  

A December 2003 private medical report indicates that the 
veteran was seen for various conditions, to include low back 
pain.  It was noted that MRI of the lumbosacral spine showed 
lumbar stenosis at L4-5, and MRI of the cervical spine showed 
multilevel spondylosis and degenerative disc disease.  

The November 2003 QTC examination indicates that the veteran 
had extreme pain in his legs and lower back in the morning.  
He had trouble walking due to the pain, and his range of 
motion was constantly reduced.  

It was noted that the veteran had problems bending and tying 
his shoes due to pain, fatigue and weakness.  The veteran 
stated that he had constant pain everyday for about 14 hours 
a day.  

It was noted that the veteran had functional impairment 
resulting from his spine condition, as he could not do any 
lifting, stand for a long time, climb stairs or mow the lawn.  
It was noted that the veteran had lost about two months time 
from work due to his back condition.  

On examination, the veteran's posture and gait were normal.  
The thoracolumbar spine examination indicated no radiation of 
pain on movement.  There was moderate muscle spasm and 
tenderness in the bilateral spinal region.  Straight leg 
raising test was negative, bilaterally.  

There was flexion in the lumbar spine to 50 degrees, 
extension to 10 degrees, right and left lateral flexion to 20 
degrees, and right and left rotation to 30 degrees.  Range of 
motion was additionally limited by pain and fatigue, but not 
by weakness, lack of endurance, or incoordination.  There was 
no ankylosis of the spine.  

The examiner stated that the veteran did not have 
intervertebral disk syndrome.  It was noted that the veteran 
did not have symptoms of radiation of pain from the lower 
back to the left hip and the bilateral feet.  There was no 
bowel, bladder, or erectile dysfunction.  

The neurological examination showed that the peripheral 
nerves were involved, with decreased sensation to light touch 
on the plantar surfaces of the bilateral feet.  Sensory and 
motor function was normal in the upper extremities.  In the 
lower extremities, motor function was normal.  Sensory 
function in the lower extremities was abnormal, with 
decreased sensation to light touch on the plantar surfaces of 
the first and second toes bilaterally.  Knee and ankle 
reflexes were 2+, bilaterally.  

The X-ray studies of the lumbar spine indicated degenerative 
arthritic changes and spondylosis. 

The examiner stated that the veteran's diagnosis should be 
changed to lumbar spine degenerative arthritis, spondylosis 
and worsening muscle strain.  The examiner stated that the 
veteran was able to engage in his current occupation and was 
able to perform some, but not all activities of daily living 
due to his conditions.  


Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.   

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of the veteran's appeal, revised rating 
schedules for the disabilities of the spine became effective 
on September 23, 2002 and September 26, 2003.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  

In light of these changes, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  The Board notes, however, that application of the new 
regulation can be no earlier than the effective date of that 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion).  

The Board also notes that the veteran was provided notice of 
the change in regulations in the July 2003 Statement of the 
Case and the May 2005 Supplemental Statement of the Case.  

In this case, the veteran's back disability has been 
evaluated by the RO under 38 C.F.R. § 4.71, Diagnostic Codes 
5003 and 5295 (2002 and 2005).  At the November 2003 QTC 
examination, the examiner stated that the veteran did not 
have intervertebral disk syndrome.  

Therefore, the veteran's service-connected disability will 
not be evaluated under the rating criteria that provides for 
intervertebral disk syndrome.  

Under the old criteria and under the new criteria, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.   

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

Under the old criteria for evaluating disabilities of the 
spine, Diagnostic Code 5295 provided for the evaluation of 
lumbosacral strain.  A 10 percent rating was warranted for 
characteristic pain on motion.  A 20 percent evaluation was 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  

A 40 percent rating, the highest rating available, was 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Under the criteria effective on September 26, 2003, 
degenerative arthritis of the spine is to be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine (outlined below).  

Also effective September 26, 2003, the diagnostic code for 
lumbosacral strain was revised as Diagnostic Code 5237, 
degenerative arthritis of the spine was revised as Diagnostic 
Code 5242, and spinal stenosis became Diagnostic Code 5238.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5242 (2005).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings will apply.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine.   A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent evaluation is warranted for unfavorable ankylosis of 
the entire spine.

There are several notes set out after the diagnostic 
criteria, to include the following.  Note (1) provides that 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Note (2) 
provides that for purposes of VA compensation, normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion is 
0 to 30 degrees, and left and right lateral rotation is 0 to 
30 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 140 
degrees.  Note (3) provides that in exceptional cases, an 
examiner may state that, because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  


Analysis

Currently, the veteran is evaluated as 20 percent disabled 
for lumbar spine strain with diffuse spondylosis and 
residuals, effective on September 1, 2002 to the present, 
under Diagnostic Code 5295.  

The Board will evaluate the veteran's back disability under 
the old Diagnostic Code 5295, and the new Diagnostic Codes 
5237, 5238, and 5242, following the General Rating Formula 
for Diseases and Injuries of the Spine and the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

With respect to an increased rating under the old Diagnostic 
Code 5295, the next highest rating available is 40 percent.  
The Board finds that the service-connected disability picture 
more nearly approximates that of severe low back strain for 
the period from September 1, 2002 (the effective date of the 
20 percent rating.)  

The June 2003 VA MRI report indicated that there was spinal 
stenosis at the L4-L5 level, which was secondary to facet 
joint disease and a bulging disc.  Furthermore, a December 
2003 private medical report indicates that the veteran had 
multilevel spondylosis and degenerative disc disease.  

The Board finds that this evidence more closely reflects the 
criteria for a 40 percent rating under the former Diagnostic 
Code 5295.  As such, the Board finds that an increased rating 
of 40 percent is warranted for the service-connected lumbar 
spine strain with diffuse spondylosis and residuals for the 
entire period of the appeal.  

With respect to an increased evaluation for the period from 
September 1, 2002, to June 2, 2003, under the new General 
Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Codes 5237, 5238 and 5242), the Board notes that 
the next highest rating available is 50 percent.  

With respect to an increased evaluation for the period of 
time beginning on June 3, 2003, under the new General Rating 
Formula for Diseases and Injuries of the Spine (Diagnostic 
Codes 5237, 5238 and 5242), the Board notes that a 50 percent 
rating requires that the medical evidence must show 
unfavorable ankylosis of the entire thoracolumbar spine.  

Note (5) of General Rating Formula for Diseases and Injuries 
of the Spine indicates that unfavorable ankylosis is a 
condition in which the entire spine is fixed in flexion or 
extension, and the ankylosis results in one of more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.  

In this case, there is no medical evidence that demonstrates 
that the veteran's entire thoracolumbar spine is in a 
position of unfavorable ankylosis.  

Thus, the Board concludes that the preponderance of the 
evidence is against assigning an evaluation in excess of 40 
percent for the period time under the new General Rating 
Formula for Diseases and Injuries of the Spine (Diagnostic 
Codes 5237, 5238 and 5242).  

In summary, the Board finds that an increased initial rating 
of 40 percent but not higher is warranted for the service-
connected lumbar spine strain with diffuse spondylosis under 
the older version of the diagnostic criteria.  



ORDER

An increased initial rating of 40 percent for the service-
connected lumbar spine strain with diffuse spondylosis and 
residuals is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


